UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53425 CARBON CREDITS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 3825 26-1240905 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2300 E. Sahara Avenue, Suite 800, Las Vegas, Nevada USA 89102 (Address of principal executive offices) (Zip Code) (888) 579-7771 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 24,621,000 shares of Common Stock, $0.0001 par value. 1 Index Page Number PART I FINANCIAL INFORMATION F-1 ITEM 1. Financial Statements (unaudited) F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 3 ITEM 4T. Controls and Procedures 3 PART II OTHER INFORMATION 4 ITEM 1. Legal Proceedings 4 ITEM 1A. Risk Factors 4 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 ITEM 3. Defaults Upon Senior Securities 4 ITEM 4. Submission of Matters to Vote of Security Holders 4 ITEM 5. Other Information 4 ITEM 6. Exhibits 4 SIGNATURES 4 2 INDEX TO FINANCIAL STATEMENTS PageNo. Condensed Balance Sheets for July 31, 2008 (Unaudited) and October 31, 2007 (Audited) F-2 Unaudited Condensed Statements of Operations for the Three and Nine Months Ended July 31, 2008and Cumulative from Inception (October 15, 2007) to July 31, 2008 F-3 Unaudited Condensed Statements of Cash Flows for the Nine Months Ended July 31, 2008 and Cumulative from Inception (October 15, 2007) to July 31, 2008 F-4 Unaudited Statement of Stockholders' Equity (Deficit) for the Period From October 15, 2007 (Date of Inception) to October 31, 2007 F-5 Notes to Financial Statements for July 31, 2008 (Unaudited) F-6 F-1 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS July 31, October 31, 2008 2007 (unaudited) (audited) ASSETS CURRENT ASSETS Cash $ 475 $ 43,934 Prepaid expenses 2,181 21,204 Total current assets 2,656 65,138 Total assets $ 2,656 $ 65,138 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accrued liabilities $ 231,280 $ 8,354 Shareholders' advances 11,784 3,960 Total current liabilities 243,064 12,314 STOCKHOLDERS' EQUITY (DEFICIT) Class A Convertible Preferred stock, $.0001 par value, 10,000,000 shares authorized,8,000,000 issued and outstanding 800 800 Common stock, par value $.0001,100,000,000 shares authorized, 24,446,000 issued and outstanding (2007), 24,621,000issued and outstanding (2008) 2,462 2,445 Additional paid in capital 118,957 69,975 Deficit accumulated during development stage (362,627 ) (20,396 ) Total stockholders' equity(deficit) (240,408 ) 52,824 Total liabilities & stockholders' equity(deficit) $ 2,656 $ 65,138 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS F-2 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Cumulative from Three Months Nine Months Inception Ended Ended (October 15, 2007) to July 31,2008 July 31,2008 July 31,2008 REVENUES $ - $ - $ - EXPENSES General and administrative: Consulting fees 83,126 249,376 263,110 Other 67,338 92,855 99,517 Total expenses 150,464 342,231 362,627 NET LOSS $ (150,464 ) $ (342,231 ) $ (362,627 ) NET LOSS PER SHARE - BASIC $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 24,621,000 24,603,847 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS F-3 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Cumulative from Nine Months Inception Ended (October 15, 2007) to July 31,2008 July 31,2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (342,231 ) $ (362,627 ) Adjustments to reconcile net loss to net Cash (used) by operating activities: Common stock issued issued at spin off 2,420 Preferred stock issued for services 800 Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses 19,023 (2,181 ) Increase in accrued liabilities 222,926 231,280 Net cash used by operating activities (100,282 ) (130,308 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 48,999 118,999 Increase in shareholders' advances 12,787 41,747 Shareholder advance - repayment (4,963 ) (29,963 ) Net cash provided by financing activities 56,823 130,783 NET INCREASE (DECREASE) IN CASH (43,459 ) 475 CASH, BEGINNING OF PERIOD 43,934 - CASH, END OF PERIOD $ 475 $ 475 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS F-4 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENT OF STOCKHOLDERS EQUITY (DEFICIT) FOR THE PERIOD FROM OCTOBER 15, 2007 (DATE OF INCEPTION) TO OCTOBER 31, 2007 Deficit accumulated Total during Stockholders’ Preferred Stock Common Stock Paid-in development Equity AUDITED Shares Amount Shares Amount Capital stage (Deficit) Balance, October 15, 2007 - $ - - $ - $ - $ - $ - Shares issued in a spin off, October 17, 2007 at par value - - 24,196,000 2,420 - - 2,420 Shares issued for services on October 17, 2007 after spin off at fair market value of services 8,000,000 800 - 800 Common stock issued for cash on October 24, 2007 at $0.28 per share - - 250,000 25 69,975 - 70,000 Net loss for period - (20,396 ) (20,396 ) Balance, October 31, 2007 8,000,000 800 24,446,000 2,445 69,975 (20,396 ) 52,824 (UNAUDITED) Common stock issued for cash on November 26, 2007, at $.28 p/s 175,000 17 48,982 48,999 Net (loss) for the nine months (342,231 ) (342,231 ) Balance July 31, 2008 (unaudited) 8,000,000 $ 800 24,621,000 $ 2,462 $ 118,957 $ (362,627 ) $ (240,408 ) SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS F-5 CARBON CREDITS INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS July 31, 2008 (UNAUDITED) NOTE 1 BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of July 31, 2008, and the results of its operations for the three months and nine months and cash flows for the nine months then ended have been made. Operating results for the three and nine months ended July 31, 2008 are not necessarily indicative of the results that may be expected for the year ended October 31, 2008. These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s audited financial statements for the year ended October 31, 2007 included in Company’s Form S-1. The Company follows the same accounting policies in the preparation of this interim report. Going Concern The Company has not realized any revenues since inception. As of July 31, 2008, the Company has an accumulated deficit of $362,627. Our financial statements have been presented on the basis that we are a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. Our ability to continue in existence is dependent on our ability to develop our business plan and to achieve profitable operations.Our business plan involves the licensor of our products, pursuing additional product approvals such as that provided by United Laboratories, (UL) for all of the products we are licensed to sell or use, which will enable us to have a worldwide customer base from which we can ultimately obtain our potentially largest source of revenue, the sharing of energy savings on a long-term basis.In the event we are unable to achieve profitable operations and/or adequate cash flows in the near term, we plan to pursue additional debt or equity financing through private placements of our stock.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 2 INCOME TAXES There was no current federal tax provision or benefit recorded for any period since inception, nor were there any recorded deferred income tax assets, as such amounts were completely offset by valuation allowances since there is no assurance of future taxable income. NOTE 3 THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS New Accounting Standards Not Yet Adopted In March 2008, the FASB issued SFAS No. 161, "Disclosures about Derivative Instruments and Hedging Activities", an amendment of SFAS No. 133. SFAS 161 applies to all derivative instruments and non-derivative instruments that are designated and qualify as hedging instruments pursuant to paragraphs 37 and 42 of SFAS 133 and related hedged items accounted for under SFAS 133. SFAS 161 requires entities to provide greater transparency through additional disclosures about how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accountedfor under SFAS 133 and its related interpretations, and how derivative instruments and related hedged items affect an entity's financial position, results of operations, and cash flows. SFAS 161 is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2008. The Company does not expect the adoption of SFAS 161 will have a material impact on its financial condition or results of operation. F-6 CARBON CREDITS INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS July 31, 2008 (UNAUDITED) NOTE 3 THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS In May 2008, the FASB issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts – an interpretation of FASB Statement No. 60.” SFAS 163 requires that an insurance enterprise recognize a claim liability prior to an event of default (insured event) when there is evidence that credit deterioration has occurred in an insured financial obligation. This Statement also clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement to be used to account for premium revenue and claim liabilities. Those clarifications will increase comparability in financial reporting of financial guarantee insurance contracts by insurance enterprises. This Statement requires expanded disclosures about financial guarantee insurance contracts. The accounting and disclosure requirements of the Statement will improve the quality of information provided to users of financial statements. SFAS 163 will be effective for financial statements issued for fiscal years beginning after December 15, 2008. The Company does not expect the adoption of SFAS 163 will have a material impact on its financial condition or results of operation. NOTE 4 EARNINGS PER SHARE During the three and nine months ended July 31, 2008, our loss per share was less than ($.01) and ($.01), respectively, per share based on the weighted average number of shares outstanding during those periods of 24,621,000 and 24,603,847, respectively. Common stock equivalents are not used in the computation of loss per share as their effect would be antidilutive. NOTE 5 EQUITY TRANSACTIONS During the nine month period ended July 31, 2008, our Board of Directors approved the sale of, 175,000 shares of our restricted common stock to unaffiliated non resident aliens for $0.28 per share for a total of $48,999. These funds were received in November 2007 and the related shares issued. NOTE 6 SHAREHOLDER ADVANCES Shareholder advances increased $12,787 and repayments totaled $4,963 for a net increase of $7,824 during the nine months ended July 31, 2008. NOTE 7 AFFILIATE ADVANCES The advance of $10,000 on March 14, 2008 to CRI, our product licensor was returned to us on June 18, 2008. NOTE 8 SUBSEQUENT EVENTS Additional Sales of Common Stock During the period May through August 2008, we inadvertently issued 14,187,500 common shares to various persons. Of this number 3,392,500 should have been issued in a private transaction between Dr. Praba and other shareholders for which his original shares were reduced from 11 million to 7,607,500, and the remaining shares, all of which were sent back to the transfer agent and cancelled, were issued to our CEO for 6,700,000 shares, to his wife for 4 million shares, and 95,000 to several shareholders of Environmental Alternatives, Inc, a company acquired by CCI in a stock exchange transaction on October 29, Registration Statement On September 18, 2008, our registration statement filed with the Securities and Exchange Commission on Form S-1 became effective, requiring us to become a fully reporting company. Private Placement of Common Stock In October 2008, we commenced a private placement for 4.5 million shares of our common stock with principally foreign investors under Regulation S. The offering price was equivalent to approximately $.33 per share for approximately $1,485,000.
